Citation Nr: 0215341	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for the residuals of a 
head injury, including a cervical spine disorder.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a skin rash of the 
feet, characterized as "athlete's' feet."

4. Entitlement to service connection for hypertension.


(The issues of entitlement to service connection for small 
fiber neuropathy of the feet and for dysthymia will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Indianapolis, 
Indiana,  Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board is undertaking additional development with respect 
to the issues of service connection for small fiber 
neuropathy of the feet and for dysthymia on a de novo basis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.  






FINDINGS OF FACT

1. Apart from a scar, the appellant does not have residuals 
of an in-service laceration to the head, including 
headaches and a cervical spine disorder.

2. The appellant does not have a skin rash of the feet, 
characterized as "athlete's' feet" that may be linked to 
military service.  

3. The appellant does not have a hypertensive disease that 
may be linked to military service.  


CONCLUSIONS OF LAW

1. A cervical spine disorder was not incurred or aggravated 
as a result of active military service, and may not be 
presumed to have been so incurred or aggravated.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

2. A headache disorder was not incurred or aggravated as a 
result of active military service, and may not be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).      

3. A dermatological disorder was not incurred or aggravated 
as a result of active military service, and may not be 
presumed to have been so incurred or aggravated.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).   







4. Hypertension was not incurred or aggravated as a result of 
active military service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303. 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that as a result of his active 
service, he incurred a head injury, including a cervical 
spine disorder, headaches, a skin rash of the feet, and high 
blood pressure.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).







Having carefully considered the evidence of record in light 
of the appellant's assertions and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims, and the appeal will be 
denied.  


Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

It was held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 

2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  




Shortly after the submission of his October 1999 claims, the 
appellant was apprised by letter dated in December 1999 of 
the general requirement to submit claims that were well 
grounded under then applicable law.  Although the law 
pertaining to well-grounded claims has subsequently been 
repealed by the VCAA, the December 1999 advisement to the 
appellant outlined the necessity of obtaining medical 
evidence to substantiate his claims.  

The appellant advised the RO that he was being treated for 
the disorders in question by the VA Medical Center in Marion, 
Indiana.  In December 1999, the RO requested and received the 
appellant's medical records from that facility.  Following 
the denial of service connection for the disorders at issue, 
the appellant was apprised of the requirements to 
substantiate a claim for service connection through the 
issuance of a Statement of the Case, dated in August 2000.  
Notwithstanding this advisement, the appellant's sole 
response to the need for evidence to substantiate his claims 
was his contention that he was "very confident" that the 
disorders were the result of his military service.  See 
substantive appeal.  The appellant did not allude to the 
existence of any evidence that had not been obtained to 
substantiate his claim.

By letter dated in March 2001, the appellant was specifically 
advised of the provisions of the VCAA.  He was informed that 
although VA would attempt to secure any records for which he 
authorized release, it was his primary responsibility to 
secure such records.  By letter dated subsequently in March 
2001, the appellant reported that he already had provided the 
RO with all information as to evidence that would 
substantiate his claim.  In turn, the RO requested and 
received medical records alluded to by the appellant.  During 
the course of a June 2001 hearing, the appellant also 
reported that he had attempted to secure records of immediate 
post-service medical treatment, but that such records were 
unavailable as his physicians were deceased or had otherwise 
disposed of their practices.   



In these circumstances, no further advisement as to the 
allocation of responsibility for securing evidence is 
warranted.  The RO has secured available records, and the 
appellant has reported that no additional records exist or 
could be generated to substantiate the claims.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The Merits of the Claims

Service Connection for a Head Injury, including a Cervical 
Spine Disorder; and Service Connection for Headaches.

The appellant contends that he has a head injury, including a 
cervical spine disorder, as a result of being struck in the 
head while in service, and that he has had constant headaches 
since that time.  In substance, the appellant argues that he 
was struck on the head by a ship's hatch, as well as a food 
crate, and that he complained of head and neck pain 
thereafter to both military and civilian medical care 
providers.  

Having examined the record in light of the appellant's 
assertions and the applicable law, the Board is of the 
opinion that the appellant is untruthful in his account and 
the preponderance of the evidence is otherwise against the 
claim.   

First, contrary to the appellant's report, his service 
medical records reveal a single incident where he was struck 
on the head.  In October 1983, the appellant was treated for 
a laceration when a can of salad dressing fell on his head.  
His medical records indicate that the wound was sutured, and 
that the sutures were removed several days later.  On October 
31, 1983, a military medical care provider indicated that the 
wound "looks good."  The Board observes that by rating 
decision dated in July 1999, service connection for a scar of 
the head was granted and remains in effect.    





In a questionnaire prepared in conjunction with his April 
1986 pre-separation physical examination, the appellant 
specifically denied ever having had a "head injury," and 
reported that he was in average condition.  The appellant 
reported that he once had frequent or severe headaches, but 
that he had had none over the course of the previous 6 
months.  There is no mention in the questionnaire, or in any 
part of the report, indicating that the appellant then had  
cervical spine symptoms.  A military medical examiner found 
no abnormalities on clinical evaluation.  

In April 1987, the appellant underwent a further medical 
examination to ascertain his physical suitability to enter 
the U.S. Naval Reserve.  He again denied having had a head 
injury or headaches.   There is no mention in the 
questionnaire, or in any part of the report, indicating that 
the appellant then had cervical spine symptoms, headaches, or 
any neurological complaints.  A military medical examiner 
found no abnormalities on clinical evaluation.  

The record contains an undated medical record generated by 
the Marion Medical Center indicating that in 1988, the 
appellant was involved in an automobile accident.  At the 
time of this treatment, the appellant reported that he had 
also strained his back at work, and that he was then 
experiencing pain from the neck to the pelvis.  

Another record from the facility indicates that the appellant 
had a motorcycle accident in July 1999, when he collided with 
an automobile.  He was then complaining of neck and back 
pain.

In October 1999, the appellant submitted his claim for 
service connection for a head injury, including a cervical 
spine disorder.  He alleged that he had been treated by Drs. 
Aaron and Arnold for the disorder.  

During a June 2001 personal hearing, the appellant reported 
in substance that he had been treated by several 
chiropractors since leaving military service, but that no 
records were available of this treatment.  See transcript, 
pages 4-6.

As noted above, there are three essential components to a 
successful claim of service connection for a claimed 
disorder:  (1) competent evidence of the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas, supra.  

In this matter, the appellant is shown to have been treated 
by medical professionals for both headaches and  cervical 
spine symptoms.  However, although the record indicates that 
the appellant was struck once in the head while in service, 
there is (1) no evidence substantiating his account of having 
been struck in the head by a ship's hatch, and; (2) no 
evidence indicating that the appellant had continuous neck 
pain or headaches since the single documented in-service 
incident. 

Firstly, the absence of evidence indicating trauma to the 
head is significant, as it can only be expected that had the 
appellant been struck in the head by a hatch as he claims, 
(presumably, such a hatch being of significant weight), such 
would have undoubtedly been recorded in his service medical 
records.  Cf.  38 U.S.C.A 
§ 1154(b) (Providing in substance that in the case of 
veterans of combat, VA must accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service).  The appellant is not a combat 
veteran, and for the Board to presume such an in-service 
injury would amount to mere speculation.  





The appellant is not truthful in his account of being struck 
by the ship's hatch.  The only substantiation for his account 
of any in-service head trauma is that he received a small 
head laceration which was treated with no sequelae, including 
headaches, a neck injury or any neurological symptoms.  

It is now well-settled that the Board's fundamental province, 
and its primary responsibility, is to ascertain the probative 
value of evidence, including its credibility.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  It 
has also been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).

VA proceedings are not adversarial and "rules" of evidence 
are not applicable.  However, fundamental notions underlying 
the rules of evidence, as they bear upon ascertaining the 
probative value of proffered evidence, (as opposed to its 
admissibility) are helpful in setting forth the reasons and 
bases for a Board decision.  See, e.g., Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
Flynn v. Brown, 6 Vet. App. 500, 503 (1994).



Such guidance to a trier of fact as to evaluation of the 
credibility of evidence is pertinent to this matter:  

The jurors are the sole judges of the weight and 
credibility of the testimony and of the value to be 
given to each and any witness who has testified in 
the case.  In reaching a conclusion as to what 
weight and value you ought to give to the testimony 
of any witness who has testified in the case, you 
are warranted in taking into consideration the 
interest of the witness in the result of the trial; 
take into consideration his or her relation to any 
party in interest; his or her demeanor upon the 
witness stand; his or her manner of testifying; his 
or her tendency to speak truthfully or falsely, as 
you may believe, the probability or improbability 
of the testimony given; his or her situation to see 
and observe; and his or her apparent capacity and 
willingness to truthfully and accurately tell you 
what he or she saw and observed; and if you believe 
any witness testified falsely as to any material 
issue in this case, then you must reject that which 
you believe to be false, and you may reject the 
whole or any part of the testimony of such witness.  
(Italics added.).

United States v. Phillips, 522 F.2d 388, 391 (8th Cir. 1975).  
See also Ninth Circuit Criminal Instruction 3.07 and 3 Edward 
J. Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: 
Civil § 73.01 (4th ed. 1987), as approved in United States v. 
Hastings, 577 F.2d 38, 42 (8th Cir. 1978). 

The Board finds these guidelines persuasive.  In finding 
these persuasive, the Board is not concluding or implying 
that a claim for benefits under title 38 United States Code 
is in any manner similar to an adversarial hearing, much less 
a criminal prosecution.  Rather, the Board finds them useful 
because they are provided in the stringent context of 
defending the rights of an accused party where liberty or 
even life, not merely monetary benefits, may be at stake.  In 
other words, they are taken as a high hurdle that must be 
overcome to find the claimant's credibility in question.


Thus, while the record indicates that the appellant was 
treated for a laceration to the head after being struck by a 
food can, the appellant is being wholly untruthful in his 
account of being struck by a ship's hatch.  Having 
demonstrated his lack of credibility in this respect, the 
Board also finds the appellant to be wholly untruthful in his 
account of having had continuous neck symptoms and headaches 
since service.  Indeed, the record of the appellant's end-of-
service medical examination, and that dated approximately one 
year later, directly belies such an account.  As noted, the 
appellant denied having headaches, and the record is devoid 
of any neck symptoms contemporaneous with the examinations in 
question.

Most significant, however, is the fact that the appellant's 
claim arose shortly after an apparent motorcycle accident, 
approximately 13 years after service.  In this regard, under 
38 C.F.R. § 3.303(b), evidence of an in-service linkage may 
be met if the evidence demonstrate that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).   

The Board has carefully considered whether the conduct of 
medical inquiry should be ordered with regard to these 
claims.  Under current law, such inquiry shall be undertaken 
when such is "necessary," meaning that the record as a 
whole: 
   
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
  
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
  



(C) does not contain sufficient medical evidence 
for VA to make a decision on the claim.

38 U.S.C.A § 5103A(d).  

Medical inquiry is not warranted in this matter under the 
foregoing.  As is discussed above, the appellant's 
fundamental report of having had continuous symptoms of a 
cervical spine and headache disorder is directly belied by 
record, both as to its service inception and the claimed 
continuity of symptoms.   

Accordingly, the appeal as to these disorders is denied.

Service Connection for a Skin Rash of the Feet, characterized 
as "Athletes' Feet."

The appellant contends that he has a skin rash of the feet, 
and that this disorder was incurred during his military 
service.  In his October 1999 claim, the appellant reported 
that he was treated in service for "athlete's feet," and 
that he has had continuos symptoms since that time.  However, 
the appellant's service medical records are wholly devoid of 
any indication that he was treated as he reported.  Indeed, 
in both his separation physical examination of April 1986 and 
his U.S. Naval Reserve physical examination of April 1987, 
the appellant specifically denied having a skin disease, and 
there were no abnormalities noted upon clinical evaluation on 
both occasions.  The appellant's account is therefore not 
credible as to the receipt of in-service treatment for the 
disorder in question.  

Moreover, there is also no evidence indicating that the 
appellant currently has a skin disorder of the feet.  
Although the appellant has reported that he was treated by VA 
physician Dr. Rocko at the VA Medical Center in Marion 
Illinois for the disorder, the obtained VA medical records do 
not substantiate the appellant's account.  





The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval 
VA's definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

Because there is no evidence that the appellant has the 
disorder he claims within the meaning of applicable law, the 
appeal is denied.  

Service Connection for Hypertension.

The appellant reported in his October 1999 claim that he was 
treated for high blood pressure while in the service.  
However, his service medical records do not substantiate this 
assertion.  As is noted above, the appellant underwent 
service department physical examinations in April 1986 and in 
April 1987.  On both of these occasions, the appellant 
specifically denied having had high or low blood pressure, 
and there were no clinical abnormalities of the 
cardiovascular system noted upon clinical evaluation.  The 
appellant's account of in-service treatment for the disorder 
in question is not substantiated.      

As a chronic disease, hypertension may be presumed to have 
been incurred in service if it was manifested to a 
compensable (10 percent) degree within one year of separation 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  



There is no evidence of hypertension within one year of the 
appellant's discharge from active military service.  Indeed, 
while the VA medical records from the Marion, Illinois VA 
Medical Center reflect that the appellant was noted to have 
had a history of hypertension, the appellant reported during 
a June 2001 personal hearing that he was diagnosed to have 
the disorder about five years prior to 
his hearing, and that no physicians had linked the disorder 
to his military service.  See transcript, page 20.  

When the facts of record are thus examined in light of the 
applicable law, the preponderance of the evidence is clearly 
demonstrated to be against the claim.  The appellant was not 
diagnosed to have hypertension in service; he denied such 
symptoms within one year after separation and a military 
medical examiner found none; and no physician has linked his 
current hypertension to any incident of service.  

Although the appellant contends that his disorder was 
incurred as a result of his military service, he is not 
competent to render such a report.  It is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski-, 2 Vet. App. 492, 495 (1992).         

The appeal as to service connection for hypertension is 
therefore denied.    








ORDER

Service connection for the residuals of a head injury, 
including a cervical spine disorder, is denied.  

Service connection for headaches is denied.

Service connection for a skin disorder is denied.

Service connection for hypertension is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

